DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (5,376,418) in view of Ohnishi (2015/0035919).

 	Regarding claim 1, Rogers teaches a method of forming an adhesive sign comprising: 
providing a transparent substrate layer (fig. 3, item 12) having opposed first (fig. 4, top surface of layer 12) and second (fig. 4, surface of layer 12 on which 22 is disposed) surfaces; 
inkjet printing (col. 5, lines 40-45) a second composition to form an image layer on the second surface of the substrate layer (fig. 4, composition 22), the second composition comprising a colorant (see fig. 3),
applying a first composition (fig. 4, item 14) on the second surface of the substrate layer, the first composition having a first viscosity, (note that any adhesive “has a viscosity”) so that at least a portion of the first composition, or an adhesive layer formed therefrom, is left exposed to the atmosphere (see fig. 3), 

the adhesive sign comprising the substrate layer with the first and second compositions or comprising a sheet formed by cutting the substrate with the first and second compositions into sheets, each sheet having an adhesive layer and an image layer thereon (see figs. 3, 4).
Rogers does not teach wherein the first composition comprises at least one of a photo-curable monomer and a photo-curable oligomer; the second composition comprises at least one of a photo-curable monomer and a photo-curable oligomer; photo-curing the first composition and the second composition on the substrate layer, the adhesive layer having an exposed adhesive surface having a second viscosity higher than the first viscosity. Ohnishi teaches an image layer and an adhesive layer are deposited by different liquids by an inkjet method and photo-cured, the adhesive layer having a higher viscosity after photo-curing than before photo-curing, the different liquids used for forming the layers containing photo-curable monomers/oligomers  (Ohnishi, [0059], [0065], [0082], [0084], [0087], Note that the adhesive layer necessarily has a higher viscosity after curing than before because no adhesive could be ejected as a liquid if it was in its cured adhesive form. See figs. 1A, 1B, Note image layer deposition 1A and adhesive layer deposition). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the portions of the sign disclosed by Rogers with an inkjet technique, as disclosed by Ohnishi, because doing so would 
(Examiner understands that Ohnishi is directed to a transfer-printing method where the adhesive layer is printed on the image layer to allow the image layer to be transferred to another substrate. Note that the portion of Ohnishi being used for this rejection is only the inkjet printing of two different fluids with UV-curable properties and viscosity characteristics to form an adhesive layer and an image layer. That it, Rogers teaches all structural limitations of the claimed adhesive sign, and Ohnishi is being incorporated only for the method of application of the liquids). 
Rogers in view of Ohnishi does not teach wherein the second composition is deposited after the first composition. However, according to MPEP 2144.04, a rearrangement of parts is not patentable if such a rearrangement does not modify the operation of the device. Here, seeing the claimed steps as parts, whether the image layer or the adhesive layer is deposited first, the end product of a transparent substrate with non-overlapping image and adhesive portions is not changed, and thus the rearrangement of the steps of image and adhesive deposition does not patentably modify the operation of the prior art device. 

Regarding claim 2, Rogers in view of Ohnishi teaches the method of claim 1. wherein the photo-curing of the first composition is performed at least partly after the inkjet printing of the second composition (Ohnishi, see fig. 1).

.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Ohnishi as applied to claim 1 above, and further in view of Huffman (6,348,262). 	 	Regarding claim 3, Rogers in view of Ohnishi teaches the method of claim 1. Rogers in view of Ohnishi does not teach pretreating the substrate layer by at least one of flame treatment, corona treatment, and plasma treatment prior to the inkjet printing of the first composition. Huffman teaches this (Huffman, see fig. 2). It would have been obvious to one of ordinary skill in the art at the time of invention to corona treat the substrate of Rogers in view of Yamanashi in the manner disclosed by Huffman because doing so would facilitate better adhesion of all fluids to the transparent substrate.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Ohnishi as applied to claim 1 above, and further in view of Konno et al. (2005/0190248). 	Regarding claim 4, Rogers in view of Yamanashi teaches the method of claim 1. Rogers in view of Ohnishi does not teach transporting the substrate layer on a paper path to first and second printheads where the inkjet printing of the first and second compositions is performed and transporting the printed substrate layer on the paper path to a curing station where the photo-curing of the first composition and the second composition is performed. Konno teaches first and second printheads and curing stations along a paper path (Konno, see fig. 1). It would have been obvious to one of ordinary skill in the art at the time of invention to arrange the imaging head, imaging curing station, adhesive layer head and adhesive layer curing station in the general order disclosed by Konno because doing so would amount to combining prior art elements according to known methods to obtain predictable results.

Claims 5, 6 and 10 arerejected under 35 U.S.C. 103 as being unpatentable over Rogers in view of Ohnishi as applied to claim 1 above, and further in view of O’Leary et al. (6,910,667).
 	Regarding claim 5, Rogers in view of Ohnishi teaches the method of claim . Rogers in view of Ohnishi does not teach forming a stack comprising a plurality of the adhesive signs, whereby the adhesive layer of a first of the adhesive signs is in 

 Regarding claim 10, Rogers in view of Ohnishi and O’Leary teaches stack of adhesive signs formed by the method of claim 5 (Note that upon combination of the references, a stack of the type disclosed by O’Leary would be formed).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853